Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2020 has been entered.
Claims 1-2, 7-8, 15, 17-24, 26-27, and 33-34 are pending and examined herein on the merits.
Claim Rejections - 35 USC § 103
The previous rejection of the claims under 35 USC 103 as being obvious over Wright in view of Jian-Zhong in light of Webb et al is overcome in response to Applicants arguments when taken together with the claim amendments.  However, the claim amendments have necessitated a new grounds of rejection presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7, 8, 15, 17-24, 26, 27, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al (2015 BMC Biotechnology) in view of Jian-Zhong et al (2015 Briefings in Functional Genomics 283-290) in light of Webb et al (2002 Genetics 162:381-394).
The claims are drawn to a method of generating a new gene array, comprising contacting a cell with a first site-specific genome modification enzyme that introduces a genome modification in at least one target sequence in a first array thereby inducing 
The claims are additionally drawn to a method for providing a plant with improved disease resistance comprising providing one or more plant cells a site-specific modification enzyme that introduces a genome modification in at least one target sequence in a disease resistance locus, screening for asymmetric recombination between disease-resistance loci to identify plants comprising the disease resistance, testing the plants for improved disease resistance and selecting a plant with improved disease resistance.
Jacobs et al teach a method of generating a new gene array comprising contacting a soybean plant cell with a CRIPR/Cas nuclease and donor DNA wherein the recombination between the donor DNA and second array (target gene site) is asymmetric since the alterations 
Jacobs et al do not teach targeting disease resistance genes or screening on the basis of disease resistance.
Jian-Zhong et al review the state of the art on soybean defense responses using functional genomics approaches and teach that the genes for soybean rust were identified as 6 major resistance loci including Rpp1, additionally soybean cyst nematode resistance including Rhg1 (see pages 284 and 285) and conclude that the best approach for achieving multi-locus broad spectrum resistance in soybean is direct editing of the genes using a site-specific double-strand break inducing CRISPR-Cas system (see page 288).  The method steps including asymmetric screening are obvious in that the resistance factors are known to be in duplicated genes as taught by Webb et al and therefore would most likely result in asymmetric recombination when subjected to the increased recombination frequency taught by Wright et al.
Webb et al teach that often disease resistance genes are duplicated in plants and teach that plants need to be sequenced and screened for multiple genes when working in disease resistance (see Table and throughout as well as Conclusions).

No claims are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/BRENT T PAGE/Primary Examiner, Art Unit 1663